DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 9/20/2021. Claims 1,3-14,17 and 21-26 are pending in the application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uribe 5,337,520.
In regard to claims 1,11 and 12 Uribe ‘520 discloses a door mechanism comprising: 
A door (16) having a bottom edge, a top edge opposite the bottom edge, a left edge, and a right edge opposite the left edge.
The door having a first lower guide (19) on the left edge, a second lower guide (21) on the right edge, a first upper guide (23) on the left edge, and a second upper guide (25) on the right edge.
A first lower track (22) having a first lower guide track (channel), wherein the first lower guide (19) is configured to travel along the first lower guide track (channel).
A second lower track (24) having a second lower guide track (channel), wherein the second lower guide (21) is configured to travel along the second lower guide track (channel).
A first upper track (26) having a first upper guide track (channel), wherein the first upper guide (23) is configured to travel along the first upper guide track.
A second upper track (28) having a second upper guide track (channel), wherein the second upper guide (25) is configured to travel along the second upper guide track.  
The door having an open position (up) that enables access to an interior of the compartment (12, extending all the way to the outside edge of 14 as shown in Figure 2) and a closed position (down) that prevents access to the interior of the compartment, wherein the entire door (16) is positioned within the compartment (12) when in the open position. 
The first lower track (22) having a first gap (open end at bottom) that opens to the first lower guide track and the second lower track (24) having a second gap (open end at bottom) that opens to the second lower guide track, wherein the first lower guide (19) and the second lower guide (21) are configured to move out of the first lower guide track the second lower guide track respectively, through the first and second gaps (open ends).  
Wherein the door (16) is configured to pivot about the first and second upper guides (23,25) to enable the bottom edge of the door to move away from the compartment (12).  
Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meinke DE 202014100154.
In regard to claims 1,9 and 10 Meinke ‘154 discloses a door mechanism comprising: 
A door (4) having a bottom edge, a top edge opposite the bottom edge, a left edge, and a right edge opposite the left edge.
The door having a first lower guide (10) on the left edge, a second lower guide (10) on the right edge, a first upper guide (8) on the left edge, and a second upper guide (8) on the right edge.
A first lower track (9) having a first lower guide track (channel), wherein the first lower guide (10) is configured to travel along the first lower guide track (channel).
A second lower track (9) having a second lower guide track (channel), wherein the second lower guide (10) is configured to travel along the second lower guide track (channel).
A first upper track (7) having a first upper guide track (channel), wherein the first upper guide (8) is configured to travel along the first upper guide track.
A second upper track (7) having a second upper guide track (channel), wherein the second upper guide (8) is configured to travel along the second upper guide track.  
The door having an open position that enables access to an interior of the compartment (5) and a closed position  that prevents access to the interior of the compartment, wherein the entire door (4) is positioned within the compartment (12) when in the open position. 
Wherein the first upper guide track (7), and the second upper guide track (7), first lower guide track (9)and the second lower guide (9) track are each curved along the first lower track and second lower track, respectively. 
Wherein each of the first and second upper guide tracks (7) includes an inflection point wherein a portion of the first and second upper guide tracks (7) forward of the inflection point has a curved upward slope and a wherein a portion of the first and second upper tracks (7) behind the behind the inflection point has a curved downward slope. 

    PNG
    media_image1.png
    653
    398
    media_image1.png
    Greyscale

Claim(s) 3 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahn et al 5,520,358.
In regard to claims 3 and 24-25, Kahn  et al ‘358 disclose a door mechanism comprising: 
A door (14) having a bottom edge, a top edge opposite the bottom edge, a left edge, and a right edge opposite the left edge.
The door having a first lower guide (24) on the left edge, a second lower guide (24) on the right edge, a first upper guide (20) on the left edge, and a second upper guide (20) on the right edge.
A first lower track (25) having a first lower guide track (channel), wherein the first lower guide (24) is configured to travel along the first lower guide track (channel).
A second lower track (25) having a second lower guide track (channel), wherein the second lower guide (24) is configured to travel along the second lower guide track (channel).
A first upper track (21) having a first upper guide track (channel), wherein the first upper guide (20) is configured to travel along the first upper guide track.
A second upper track (21) having a second upper guide track (channel), wherein the second upper guide (20) is configured to travel along the second upper guide track.  
The door having an open position (up) that enables access to an interior of the compartment (17) and a closed position (down) that prevents access to the interior of the compartment, wherein the entire door (14) is positioned outside the compartment (17) when in the open position. 
The first lower track (25) having a first gap (open end at bottom) that opens to the first lower guide track and the second lower track (25) having a second gap (open end at bottom) that opens to the second lower guide track, wherein the first lower guide (24) and the second lower guide (24) are configured to move out of the first lower guide 
Wherein the door (14) is configured to pivot about the first and second upper guides (20) to enable the bottom edge of the door to move away (upwardly) from the compartment (17).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uribe 5,337,520.
In regard to claim 5, the device of Uribe ‘520 discloses:
 Wherein the first upper guide track (channel of 26) and the second upper guide track (channel of 28) are each substantially straight lines along the first upper track and the second upper track, respectively.
Uribe ‘520 fails to disclose: 
Wherein the first lower guide track and the second lower guide track are each curved along the first lower track and second lower track, respectively. 
However, Uribe ‘520 teaches that it is known to use vertical tracks that are curved perpendicularly at their uppermost points. Thus it would have been obvious to one having ordinary skill 
In regard to claim 6, Uribe ‘520 discloses: 
Wherein first and second upper guide tracks (of 26 and 28) are substantially parallel to a bottom portion of the compartment (12).  
In regard to claim 9, the device of Uribe ‘520 discloses:
Uribe ‘520 fails to disclose: 
Wherein the first upper guide track, and the second upper guide track first lower guide track and the second lower guide track are each curved along the first lower track and second lower track, respectively. 
However, Uribe ‘520 teaches that it is known to use tracks that are curved perpendicularly at their uppermost points. Thus it would have been obvious to one having ordinary skill in the art to modify the device of Uribe to make the first and second upper guide tracks and first and second lower track guides be curved as disclosed by Uribe ‘520 since such construction is known in the art and would be readily available to use. 
Claim(s) 7-8 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) unpatentable over Uribe 5,337,520 in view of Jo et al 5,096,253.
In regard to claim 7, Uribe ‘520 fails to disclose: 
Wherein each of the first and second lower guide tracks each includes at least one stop positioned along the first and second lower guide tracks. 
Jo et al ‘253 discloses: 
At least one stop (24) positioned along the guide tracks (10).

In regard to claims 8 and 21-22, the device or Uribe ‘520 as modified by Jo et al ‘253 discloses:
When the door (16, Uribe ‘520 ) is in a partially open position when the first and second lower guides (19,21) are positioned within the at least one stop (24, Jo et al) positioned along the first and second lower guide tracks (22,24 Uribe ‘520)
Wherein the at least one stop (24, Jo et al ‘253) positioned along the first lower guide track (of Uribe ‘520) is positioned between a first end of the first lower guide track and a second end of the first lower guide track and wherein the at least stop positioned along the second lower guide track is positioned above the first end of the first lower guide track and is positioned below the second end of the first lower guide track.  
Wherein the at least one stop (24, Jo et al ‘253) positioned along the second lower guide track (of Uribe et al ‘520) is positioned between a first end of the second lower guide track and a second end of the second lower guide track and wherein the at least stop along the second lower guide track is positioned above the first end of the second lower guide track and is positioned below the second end of the second lower guide track
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uribe 5,337,520 in view of Williams 2005/0230062
In regard to claims 4 and 13, Uribe ‘520 fails to disclose:
A latch along the bottom edge of the door, wherein the latch is configured to selectively secure the door in a closed position.  
Williams ‘062 discloses: 
A latch (36) along the bottom edge of the door, wherein the latch is configured to selectively secure the door in a closed position.  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Uribe ‘520 to include a latch as taught by Williams ‘062  in order to help against the forces of a positive or negative pressure applied to the door. (paragraph [0026])
Claim(s) 23 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kahn et al 5,520,358 in view of Jo et al 5,096,253.
In regard to claim 3, Kahn et al ‘358 fails to disclose: 
Wherein each of the first and second lower guide tracks each includes at least one stop positioned along the first and second lower guide tracks. 
Jo et al ‘253 discloses: 
At least one stop (24) positioned along the guide tracks (10).
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Kahn et al 358 to include stops on the guide tracks as taught by Jo et al ‘253 in order to engage with a device and lock it at a desired position. (column 4, lines 37-60)
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uribe 5,337,520 in view of Jo et al 5,096,253.
In regard to claim 26, Uribe ‘520 fails to disclose: 
A first latch configured to selectively prevent movement of the first lower guide through the first gap. 
Kahn ‘358 discloses: 
A first latch (20). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Uribe ‘520 to include a latch as taught by Kahn et al ‘358  in order to be able to lock the door in a desired place. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. Newly applied references Uribe 5,337,520, Meinke DE 202014100154, Kahn et al 5,520,358 and Jo et al 5,096,253 teach the claimed limitations as shown above. 
In response to applicant’s argument that Uribe ‘520 does not disclose “wherein the entire door is positioned within the compartment when in the open position”, the examiner respectfully disagrees. As state in the rejection above, the compartment (12), extends all the way to the outside edge of 14 as shown in Figure 2. As such, the entire door is within the compartment when in the open position. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Amendment to claims 1 and 3 stating that the entire door is located within or outside the compartment necessitated the new grounds.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY C RAMSEY/Examiner, Art Unit 3634